Citation Nr: 1448193	
Decision Date: 10/30/14    Archive Date: 11/05/14

DOCKET NO.  12-11 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability (TDIU), due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1967 to March 1969.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a February 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The Veteran testified before the undersigned at a November 2013 videoconference hearing.  A copy of the transcript is associated with the file.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and VBMS systems to ensure review of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

After having carefully considered this matter, the Board believes the Veteran's claim must be remanded for further development.  

Currently, the Veteran is service-connected for anxiety disorder, at 50 percent, prostate cancer, at 40 percent, and erectile dysfunction associated with prostate cancer, at 0 percent.  The Veteran has a combined disability evaluation of 70 percent.

The Board notes the multiple VA examinations already of record, however, it finds that a new VA examination to clarify conflicting medical evidence of record is necessary.  Specifically, the Veteran's January 2013 VA psychiatric examiner concludes both that the Veteran's service-connected anxiety disorder leads to total occupational and social impairment, but later comments that it leads to only occupational and social impairment with occasional decrease in work efficiency.   Finally, the examiner concludes that the "Veteran's employability is impaired by his psychiatric condition but this is not a serious problem mainly because he is retired."  As a result of this contradiction, the Board finds the opinion of the January 2013 VA examiner to be inadequate.  In addition, the Board finds that a new opinion should address the Veteran's contention, supported by lay statements, regarding the frequency of his required urination, and the impact that may have on his employability. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that the he identify any other relevant treatment that he has received or is receiving, and request that he forward any additional records to VA to associate with the claims file or provide VA with authorization to obtain such records.

If the Veteran is receiving regular VA treatment, obtain the updated medical records and associate them with the claims file.  If any records of identified treatment are found to be unavailable, this should be noted in the claims file and the Veteran should be advised of such.

2.  Thereafter, the Veteran should be scheduled for appropriate VA examination(s) to determine whether he is unemployable due to his service-connected disabilities.  At the time of the examination(s), the examiner(s) should be expressly advised as to what disabilities he is service connected for.

The claims folder is to be made available to the examiner(s) to review.  The examiner(s) must opine whether it is at least as likely as not (that is, a 50 percent or greater probability) that the Veteran is unable to obtain and retain substantially gainful employment based on the Veteran's service-connected disabilities at the time of the examination. 

A complete rationale for any opinion offered must be provided.  The examiner(s) should consider the previous VA examinations, VA treatment records, other relevant medical records, and the Veteran's lay statements.  The examiner(s) should reconcile their opinion with any conflicting medical evidence of record.  Specifically, the examiner(s) should address the seemingly contradictory findings of the January 2013 VA psychiatric examiner, including findings that the Veteran's service-connected anxiety resulted in total occupational and social impairment, and occupational and social impairment with occasional decrease in work efficiency and intermittent period of inability to perform occupational tasks.

3.  Any VA opinions obtained as a result of this examination should be reviewed to ensure complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the reviewing personnel.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  After undertaking any other development deemed appropriate, the RO will readjudicate the issue on appeal.  If the benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



